Citation Nr: 1707707	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  10-10 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1995 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

The Board remanded the instant matter in December 2014.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issues of entitlement to service connection for an acquired psychiatric disorder and rhabdomyolysis with myoglobinuria were also remanded by the Board in December 2014.  Following development conducted pursuant to the Board's remand, the AOJ granted service connection for posttraumatic stress disorder (PTSD) and myopathy with history of rhabdomyolysis with myoglobinuria in rating decisions issued in July 2016.  As such is a complete grant of the benefit sought on appeal with respect to such matters, they are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  In this vein, the Board notes the Veteran entered a notice of disagreement as to the propriety of the assigned effective dates for service connection in December 2016.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claims are still being developed by the AOJ.  As a result, the Board declines jurisdiction over those issues until such time as an appeal to the Board is perfected. 

The Veteran testified before a Decision Review Officer (DRO) in March 2009.  A transcript of the hearing is associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a July 2007 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for an equitable resolution of the issue decided herein has been obtained.  In this regard, the Veteran's service treatment records (STRs) and post-service private records have been obtained and considered.  The Board notes that, while the Veteran's representative stated in November 2014 that the Veteran's inpatient or hospitalization records from service did not appear to be complete, the record includes extensive STRs and personnel records.  In addition, in a September 2009 VA Memorandum, a formal finding was made that any outstanding records from Walter Reed Army Medical Center and Fort Leonard Wood Army Community Hospital could not be obtained.  The Veteran was advised of this finding the next month.  Similarly, in a February 2010 VA Memorandum, a formal finding was made that any outstanding records from Keesler Air Force Base Medical Center from January 24, 1966 to the present could not be obtained.  The Veteran was advised of this finding that same month.  Furthermore, as directed in the Board's December 2014 remand, additional efforts were made to obtain such records.  Therefore, in regard to the Veteran's in-service inpatient or hospitalization records, the Board finds that all steps taken to locate such records were documented and further efforts to obtain such would be futile.  

Furthermore, the Board notes that, in April 2015, the Veteran supplied an authorization form to allow VA to obtain records from the Hattiesburg Clinic-Forrest General and Keesler Air Force Base.  While records from the former facility were requested and obtained, the Veteran was advised in an April 2015 letter that his authorization form relevant to Keesler Air Force Base did not include an address or dates when he was seen at such facility.  He was requested to provide such information, but did not do so.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Additionally, in May 2009, the AOJ determined that the Veteran's records from the Social Security Administration were unavailable based on a June 2008 response from such agency indicating that they were unable to locate his medical records.  He was advised of such unavailability in February 2009.  Furthermore, the Veteran has not identified any additional outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was also provided VA examinations in March and April 2016 that specifically addressed the functional impairment of his service-connected disabilities, to include the impact such have on his employment.  The examinations are adequate to decide the claim as they include an interview with the Veteran, a review of the record, and a full examination.  In addition, these examinations provide complete descriptions of the functional effects resulting from the Veteran's service-connected disabilities.  In this regard, while the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issue decided herein has been met.  

The Veteran offered testimony before a DRO in March 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

While the DRO did not specifically note the issue of TDIU during the March 2009 hearing, she did note the service connection claims which the Veteran reported cause him to be unemployable.  Also, information was solicited regarding the type of symptoms associated with the Veteran's rhabdomyolysis with myoglobinuria and acquired psychiatric disabilities, as well as their effect on his ability to find employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As a result of the Veteran's testimony, additional private treatment records were obtained and, subsequent to the Board's remand, VA examinations were provided that addressed the functional impairment associated with the Veteran's disabilities.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with its December 2014 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the matter was remanded as such was inextricably intertwined with the Veteran's pending claims for service connection for an acquired psychiatric disorder and rhabdomyolysis with myoglobinuria.  In this regard, in connection with such service connection claims, the AOJ was directed to afford the Veteran an opportunity to identify any outstanding in-service or post-service treatment records, obtain information related to military case numbers identified by the Veteran as related to his acquired psychiatric disorder claim, and afford him VA examinations so as to determine the nature and etiology of his claimed disorders.  Subsequently, the Veteran was afforded an opportunity to identify additional in-service and post-service treatment records in a March 2015 letter, and all identifiable and available records were subsequently obtained; information regarding the military case numbers provided by the Veteran was obtained; and appropriate VA examinations were conducted in March and April 2016.  

Thereafter, while service connection was granted for PTSD and myopathy with history of rhabdomyolysis with myoglobinuria, the Veteran's claim for a TDIU was readjudicated in the July 2016 supplemental statement of the case.  In this regard, the Board notes that, in his December 2016 Appellate Brief Presentation, the Veteran's representative argues that the supplemental statement of the case incorrectly stated that the Veteran's service-connected disabilities, currently evaluated at a combined 70 percent, do not meet the schedular requirements for a TDIU, and failed to provide a discussion of the impact of the Veteran's PTSD, to include in combination with his myopathy, on his employability.  As such, he requests that the case be remanded so that the Veteran's TDIU claim can be readjudicated by the AOJ.  

However, the Board finds that such would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In this regard, a review of the July 2016 supplemental statement of the case reflects that the AOJ adjudicator indicated that the Veteran's claim was considered based on all the evidence of record.  Further, while the adjudicator incorrectly stated that the Veteran's combined disability rating of 70 percent did not meet the schedular requirements, and did not explicitly discuss the Veteran's PTSD alone or in combination with his myopathy, he or she based the denial of a TDIU on the basis that the Veteran had not been found unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  (Emphasis added).  In this regard, the Veteran is service-connected for only two disabilities, myopathy with history of rhabdomyolysis with myoglobinuria and PTSD.  Therefore, as the denial of a TDIU was not based solely on a finding that the Veteran did not meet the schedular threshold for such award, the misstatement regarding such matter is harmless error.  Similarly, while the Veteran's PTSD was not explicitly discussed, it is clear that the adjudicator acknowledged that the entirety of the evidence was reviewed and he or she found that the Veteran's disabilities did not render him unemployable.  Therefore, such error is equally harmless.

Moreover, the Board notes that a "presumption of regularity" attaches to the official acts of public officers.  See, e.g., Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), aff'd sub nom. Marciniak v. West, 168 F.3d 1322 (Fed. Cir. 1998); Chute v. Derwinski, 1 Vet. App. 352, 353 (1991).  That is to say, there is a presumption, rebuttable only by "clear evidence to the contrary," that public officers have properly discharged their official duties.  Ashely v. Derwinski, 2 Vet. App. 307, 308-309 (1992).  In the instant case, based on the foregoing discussion, the Board finds that the Veteran's representative has not presented clear evidence demonstrating that the AOJ adjudicator who authored the July 2016 supplemental statement of the case failed to discharge his or her official duties.

Therefore, the Board finds that there has been substantial compliance with its December 2014 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

The Veteran contends that his service-connected disabilities of PTSD and myopathy with history of rhabdomyolysis with myoglobinuria render him unable to secure and maintain substantially gainful employment.  

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In determining employability, consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, not whether a veteran is unemployable solely due to his or her service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Even if a claimant terminated his employment as a result of non-service-connected disabilities, the Board must make clear to what extent this fact is even relevant to a determination that the service-connected disabilities do not prevent him from undertaking any substantially gainful employment.  Floore v. Shinseki, 26 Vet. App. 376, 383 (2013); accord Hatlestad, 5 Vet. App. at 529.  

An assessment of TDIU entitlement based on the combined effects of all service-connected disabilities should address all such disabilities.  Therefore, the cumulative effects (functional impairment) of all service-connected disabilities should be addressed in determining if the service-connected disabilities prevent substantially gainful employment.  Floore, 26 Vet. App. 376; accord Geib v. Shinseki, 733 F.3d 1350, 1353-54 (Fed. Cir. 2013).

In making such a determination, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record and every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad, 1 Vet. App. at 169.  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza, 7 Vet. App. at 510-11, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In particular, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran is service-connected for PTSD, evaluated as 50 percent disabling, and myopathy with history of rhabdomyolysis with myoglobinuria, evaluated as 40 percent disabling, effective February 7, 2007.  Such disabilities resulted in a combined rating of 70 percent.  38 C.F.R. § 4.25.  Therefore, the Veteran meets the schedular threshold criteria for consideration of a TDIU.  Consequently, the remaining inquiry is whether such service-connected disabilities render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.

With regard to the Veteran's education, he reported in his August 2007 TDIU application that he completed one year of high school, and had no additional education or training.  Subsequently, in a June 2008 application for pension, he reported completing two years of college.

With regard to the Veteran's work history, prior to joining the military, he worked for Talso Painting for 18 months and Keesler Main Exchange for one year.  In the Veteran's August 2007 TDIU application, he reported working at CP Shelby from 2003 to 2006 in field management, Masonite in job training from August 2006 to August 2007, and at Howard Industries as an inspector for a week in February 2007.  He also reported that he left his last job due to disability and had applied for a job at Manpower in July 2006.  Subsequently, in a June 2008 application for pension, he reported that he worked for Masonite in industrial work in June 2007 and for Howard's Industry in July and August 2007.   

The Veteran reported in August 2007, and during his hearing before a DRO in March 2009, that he had been unable to pass a physical for a job due to his rhabdomyolysis.  Also during his DRO hearing, the Veteran stated that, after service, Howard Industries gave him "the easiest job in there" but that he was unable to do it because it required a lot of walking.  In this regard, he stated on his last day at Howard Industries he needed assistance to walk the half mile from his worksite to where his car was parked due to his rhabdomyolysis.  He also reported that he could not write a two-page letter because he "would lock up."  Furthermore, during this hearing, the Veteran stated that he was having trouble with memory lapses and focus.  Additionally, he said that he had tried unsuccessfully to work at "about ten different places."

Turning to the Veteran's medical history, his STRs reflect that his rhabdomyolysis presented following physical exertion, as shown by treatment records from May 1995.  The Veteran's post-service treatment records contain a physical examination conducted as part of pre-employment screening for Bridgestone Firestone Company in April 2005.  The Veteran told the examiner that he left the military because strenuous activity caused him to experience muscle pain, swelling, and spasms.  The Board notes that the Veteran's personnel record shows that he was, in fact, discharged for being absent without leave for over a month.  In addition, the Veteran told the examiner that after service he had been shot five times in his chest and head.  He claimed to have initially refused to be hospitalized for these wounds, but ultimately was hospitalized for two days due to blood loss.  He reported these injuries caused him some intermittent "neurological problems."  The Veteran also told the examiner he had experienced chest pain after helping push a car nine months previously.  The examiner found the Veteran to be "a little bit of a poor historian" with regard to his medical history, but could not clear him for employment unless he saw a cardiologist, nephrologist, and urologist for his claimed medical problems.  However, there is no record of the Veteran seeing specialists in regard to completing this employment physical.

The Veteran's private medical records also contain treatment he received in October and November 2008.  The Veteran saw a physician in October 2008 for his rhabdomyolysis.  He reported that when he exercised his muscles "lock up" and he was unable to hold a job.  The physician found that he had an excellent grip and no obvious loss of strength in any muscle groups.  He referred the Veteran for diagnostic testing, which revealed mild degenerative changes in the Veteran's cervical spine.  Later that same month, the Veteran was seen by a physician for  complaints of dizziness, giddiness, and neck pain.  He reported his dizziness had developed after being shot twice in the head and once in the neck in October 1999.  A few days later, the Veteran was seen for a neurological examination.  During this office visit, he reported experiencing muscle pain whenever he exercised or overly exerts himself.  Testing showed a normal uncontrasted CT brain scan.  The Veteran was later diagnosed with carpal tunnel syndrome in his left wrist.  Then, in November 2008, the Veteran reported that, as long as he does not exert himself, he feels relatively normal.  While he agreed to a muscle biopsy, there is no record that such testing was completed.  He also refused an EMG, and, thus, no further diagnosis of his disability was made at that time.

Pursuant to the December 2014 remand, the Veteran was examined in regard to his PTSD and myopathy with history of rhabdomyolysis with myoglobinuria.  Specifically, at a VA psychiatric examination in March 2016, he reported that he could not work due to his rhabdomyolysis with myoglobinuria and his inability to work caused him to be depressed.  He also stated that he goes on walks outside and performs necessary daily hygiene functions.  The examiner found the Veteran's statements during the examination reliable and diagnosed him with PTSD and depression.  The examiner noted the Veteran had some decreased concentration, difficulty with short-term memory, irritable behavior, and angry outbursts.  However, the examiner found the Veteran generally functioned satisfactorily with normal behavior, self-care and conversation.  The examiner further noted that he was alert, cooperative, appropriately groomed, and was able to hold a conversation and perform activities of daily living.  He also stated that the Veteran denied suicidal or homicidal ideations and experiencing hallucinations.  Ultimately, the examiner determined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Additionally, the Veteran was afforded a VA nephrology examination in March 2016, at which time it was noted that he had acute renal failure during service due to rhabdomyolysis, but did not have residual symptoms of his in-service renal failure or any other current kidney disorder.

During a VA neurological examination in April 2016, the Veteran reported that he could walk a mile but then it would take him a week to recover.  He also said that, after a lot of activity, he would have muscle pain and his urine would turn dark.  The examiner found the Veteran to be vague regarding how much activity was required to cause an onset of his symptomatology.  He also reported the Veteran had a normal gait and balance, with no trouble walking other than an inability to get on his right toes.  The Veteran had normal strength and muscle tone without sensory or fine touch impairment.  However, the Veteran's muscles would swell and harden abnormally in contraction, and he presented exercise-induced cramping and fatigue with muscle swelling and pain.  The examiner diagnosed the Veteran with exercise-induced rhabdomyolysis, but concluded that he could work in sedentary occupations.  

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.

In this regard, while the Veteran is competent to describe the symptoms of his service-connected disabilities, and state his belief as to their impact on his ability to secure and maintain gainful employment, the Board finds the other evidence of record on this issue to be more competent and credible and, thus probative, than the Veteran's lay assertions.  Specifically, the objective and contemporaneous evidence of record does not support the Veteran's lay assertions that his service-connected disabilities prevent him from working.  In this regard, at the DRO hearing, the Veteran stated that he was denied a job because he could not pass a physical examination.  However, during that examination, the Veteran reported he had been shot five times, including in the head, after service and suffered chest pains.  He also told the examiner that he was discharged from the military due to his physical conditions, when in fact he left the military due to being absent without leave.  The examiner found the Veteran to be unreliable with regard to his reported medical history, but she could not clear him unless he was seen by specialists.  There is no record of the Veteran seeing specialists at that time and, thus, the Board finds he was not medically cleared for employment because of his own allegations regarding his physical limitations rather than a medical finding that he was physically unable to perform the relevant job.  

The Veteran has also provided contradictory reports as to the level of activity which causes his rhabdomyolysis symptomatology.  In this regard, he reported at his DRO hearing that he struggled to walk a half mile to his car when he was employed at Howard Industries.  He also told the April 2016 VA neurological examiner that, if he walked a mile, it would take him a week of rest to recover.  However, the neurological examiner reported that the Veteran was rather vague on how much activity will bring on the symptoms.  Furthermore, the other evidence of record tends to show that his rhabdomyolysis affects him when he engages in exercise or other strenuous exertion as opposed to merely walking.  This is reflected by the condition's onset in-service during physical training and the Veteran's statements when seeking medical treatment following service and during VA examinations.  Consequently, the Board does not find the Veteran's current statements regarding the amount of activity he can perform without onset of his rhabdomyolysis symptomatology credible because they are contradicted by the contemporaneous medical evidence.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (stating that the Board acted appropriately in its fact-finding role in its determination that lay statements of record were not credible because they are in direct contradiction to the medical evidence of record).  In this regard, contemporaneous evidence may have greater probative value than history as reported by the Veteran at a later date.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Conversely, the Board finds the VA neurological examiner's determination that the Veteran is capable of performing sedentary employment to be highly probative.  In reaching such conclusion, the examiner interviewed the Veteran, reviewed the record, and conducted an examination, to include relevant diagnostic testing.  While the examiner considered the Veteran's report that he needs a week to recover after walking a half a mile, he ultimately found that, based on an examination and review of the record, that the Veteran's rhabdomyolysis symptomatology was induced by exercise, and he did not have a current kidney disorder.  Furthermore, even in consideration of the limitations imposed by the Veteran's exercise-induced rhabdomyolysis, the examiner found that he could perform sedentary employment. 

Additionally, with regard to the Veteran's PTSD, he told the VA psychiatric examiner in March 2016 that he cannot work due to his rhabdomyolysis symptomatology rather than a psychological condition.  He further reported that his depression is caused by his inability to work, not that his depression prevents him from working.  The examiner considered the Veteran's psychiatric symptomatology, but ultimately determined that his PTSD resulted only in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, while the Veteran had some decreased concentration, difficulty with short-term memory, irritable behavior, and angry outbursts, the examiner found that the Veteran was capable of performing activities of daily living, interacted normally with good cognition, and denied having suicidal and homicidal ideations.  

The Board acknowledges that the Veteran's employment history appears to be comprised mainly of jobs requiring physical labor, but he also reported working as a minister as recently as 2008.  In addition, the Veteran has reported completing one to two years of college and three years of work in field management at CP Shelby.  While he reported not being able to maintain a job at Howard Industries, he also stated that this position required significant walking.  Furthermore, the record reflects the Veteran is cognitively and socially capable of performing sedentary employment.     

In sum, while VA examiners observed limitations that affect the Veteran's ability to perform physical labor, there is simply no credible evidence to support a finding that the Veteran's service-connected disabilities, alone or in combination, are of sufficient severity to produce unemployability.  Therefore, based on the evidence of record, the Board finds that the Veteran's service-connected disabilities of myopathy with history of rhabdomyolysis with myoglobinuria and PTSD do not render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102, Gilbert, supra.


ORDER

A TDIU is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


